Title: To Thomas Jefferson from Alfred Balch, 21 April 1806
From: Balch, Alfred
To: Jefferson, Thomas


                        
                            Sir,
                            George Town District of Columbia April 21st. 1806
                        
                        While it is my highest ambition to extend the sphere of my usefulness & in some measure to imitate
                            the illustrious characters of my own country I feel that this praise-worthy desire can be more speedily gratified by means
                            of their recommendations; & that in the exertion it is well to be invigorated by the Smiles
                            of Presidential favor.
                        To encourage the young & inexperienced while they are sedulously removing the obstructions which
                            impede their progress to eminence in life, has ever been the province and frequently the Study of those whose virtues have
                            attracted the attention, and secured the affection of their fellow countrymen. When the human faculties are on the
                            Stretch; and constant exertion about to weaken their Spring, they acquire a recuperative energy, if their operations are
                            admired by those who have far outstripped them in the lists of fame.
                        Not long since it was suggested to me by some influential characters of my acquaintance that an envoy
                            extraordinary would probably be appointed to settle the differences existing between this Country & Great
                            Britain—that by the influence of your recommendation, and the exertions of the most distinguished
                            citizens of this place with whom I have long been intimate I might be advanced to the Office of Secretary of the Legation.
                        To obtain this recommendation is my object at present presuming that the appointment will take place and
                            after due enquiry shall have been made concerning my character and capability: Of these I shall say no more, myself than that I had the honor of receiving the degree of Batchelor of Arts from the trustees of
                            Nassau Hall at the last Commencement; since which time, I have been assiduously prosecuting the study of the Law
                        Though I am now addressing a fellow citizen elevated to the first office of my country by the Suffrages of
                            men independent and free; yet I feel it my duty to make the freedom of my style correspondent
                            thereto: And while I candidly reiterate those praires which the greatest part of an immense nation have long since
                            proclaimed I free my conscience from the charge of having offered up at your feet the incense of adulation.
                        With high esteem I remain your Obedient Servant
                        
                            Alfred Balch
                            
                        
                    